DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 26 January 2021 to the Non-Final Office Action dated 27 July 2020 is acknowledged.  
Amended claims, dated 26 January 2021 have been entered into the record.

Priority
This application was filed on November 08, 2019 and is a national stage application, filed under 35 U.S.C. § 371 of International Patent Application No. PCT/US2018/031097 filed on May 04, 2018, which claims priority to Provisional Application Nos. 62/503369, filed on May 09. 2017, and 62/548489, filed on August 22. 2017.
The Examiner noted in the previous office action that the filing receipt dated 17 December 2019 indicates that there is an inconsistency between Applicant’s priority claim and PTO records. Applicant asserts in the response that the priority statement set forth in the application data sheet is believed to be correct.


Status of the Claims
Claims 1 and 3-11 are allowed. 
Claim 2 was cancelled by the Applicant.

PTO-892 Form
The EP3636644A1 reference teaches subject matter closely related to the instant invention.  The document is not prior art against the instant claims and is made of record for completeness.  

Examiner’s Response
All of the objections/rejections set forth in the Non-Final Office Action are overcome in view of the Amended claims and response:

Claim Objections
The objection to claim 9 is overcome in view of Applicant's amendment which deletes the duplicate listing.

Claim Rejections - 35 USC § 112
Claims 1 and 7-11 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
The rejection is overcome in view of the amended claims which limit the scope of the claims to that indicated in the previous office action as being reasonably commensurate with the description of the specification.
Claim Rejections - 35 USC § 102
Claims 1-11 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOFFMEISTER (WO2018189077 / US 2020/0037600).
The rejection is overcome in view of the present amendment.
The scope of the present claims has been limited to compounds of formula 1-1 wherein the R1 moiety is required to be a phenyl or pyridinyl moiety which is substituted with 1-4 R4 substituents.  
The reference discloses over 100 example compounds, none of which meet the instant limitations at least since none have as the instant R1 moiety a phenyl or pyridinyl with one or more of the required substituent groups.  For example, reference compound I-013 cited on page 11 of the previous office action has an unsubstituted phenyl group as instant R1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel mesoionic compounds of formula 1-1 according to independent claim 1, salts, N-oxides, compositions thereof, treated seeds comprising the compound and a method for controlling invertebrate pests with the compound.  

    PNG
    media_image1.png
    183
    243
    media_image1.png
    Greyscale

The closest prior art is the cited HOFFMEISTER (WO2018189077 / US 2020/0037600) disclosure, which teaches closely related compounds with the same utility.  
Applicant has amended the instant claims to recite a scope of compounds which is distinct from the cited HOFFMEISTER disclosure.  In particular, the R1 moiety is required to be a phenyl or pyridinyl moiety which is substituted with 1-4 R4 substituents.
With respect to over 100 actual examples provided by the reference, only a handful have a substituted phenyl or pyridinyl analogous to instant R1.  The substituents present on these disclosed compounds are limited to alkyl, halo or haloalkyl groups. See, for example compounds I-023 on page 55, I-028 on page 56 and I-082 on page 64 of the US’600 document:

    PNG
    media_image2.png
    265
    329
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    251
    270
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    295
    332
    media_image4.png
    Greyscale

None of alkyl, halo or haloalkyl are an instant R4 substituent according to the amended claims.  Furthermore, the required R4 substituent of the amended claims differs significantly in structure from an alkyl, halo or haloalkyl group.
With respect to the generic reference teachings, Applicant has set forth a tabular comparison of the reference teachings and the amended instant claims at pages 13-25 of the response.  The Examiner has reviewed Applicant’s response, the reference disclosure and the instant claims and concludes that the permissible options for the instant R4 substituent have been limited to those not disclosed, taught or suggested by the reference.  
There are no particular reasons or motivation provided by the teachings of the reference, alone or in combination with the prior art of record that would reasonably lead one of ordinary skill in the art to provide for a compound as claimed.  The reference generically teaches a large number of potential structural variations of a large number of diverse disclosed compounds, including substitution of the moieties equivalent to instant R1.  However, among this large number of variations there do not appear to be any described embodiments which teach a compound having a phenyl or pyridinyl as instant R1 which is substituted with an R4 moiety as required.  Thus, even if there was motivation to modify one of disclosed compounds of close structural similarity to the instant claims, the reference teachings provide no particular reason why a claimed compound would be provided for.
The instant claims are allowable for at least these reasons.

Conclusion
	Claims 1 and 3-11 (renumbered claims 1-10) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625